NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: IVAN RENE MOORE,                         No. 21-56151

             Debtor,                            D.C. No. 2:20-cv-10980-FMO
______________________________

IVAN RENE MOORE,                                MEMORANDUM*

                Appellant,

 v.

WELLS FARGO BANK, N.A.; RONALD
HILLS; DEVRA ALLEN,

                Appellees.




                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                              Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 7 debtor Ivan Rene Moore appeals pro se from the district court’s

judgment dismissing his bankruptcy appeal for failure to prosecute. We have

jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We review for an abuse of

discretion. Ash v. Cvetkov, 739 F.2d 493, 495 (9th Cir. 1984). We affirm.

      The district court did not abuse its discretion by dismissing Moore’s appeal

after Moore failed to file the documents required by Federal Rule of Bankruptcy

Procedure 8009 in a timely manner. See Fed. Bankr. R. 8003(a)(2) (an appellant’s

failure to take steps required to prosecute an appeal, other than the timely filing of

a notice of appeal, may be grounds for sanctions, including dismissal); Pagtalunan

v. Galaza, 291 F.3d 639, 640-43 (9th Cir. 2002) (discussing factors to be

considered before dismissing a case for failure to prosecute; a district court’s

dismissal should not be disturbed absent “a definite and firm conviction” that it

“committed a clear error of judgment” (citations and internal quotation marks

omitted)); Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992) (this court may

review the record independently if the district court does not make explicit findings

to show its consideration of the factors).

      We reject as meritless Moore’s contention that the district court was biased

against him.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments or allegations raised for the first time on appeal.


                                             2                                  21-56151
See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not consider

documents not presented to the district court. See United States v. Elias, 921 F.2d

870, 874 (9th Cir. 1990).

      AFFIRMED.




                                         3                                   21-56151